Case 8:18-cV-00813-C.]C-KES Document 72-10 Filed 12/31/18 Page 1 of 3 Page |D #:544

EXHIBIT J

Case 8:18-cv-00813-C.]C-KES Document 72-10 Filed 12/31/18 Page 2 of 3 Page lD #:545

 

From: Ejs§hgr, ng§rg

To: n D ' d mi

Cc: Eil§nl:og§n._B_ennett

Subject: RE: Our discussion earlier today

Date: Wednesday, November 14, 2018 5:23:00 PM
Attachments: 4. i v
Anthony:

Notwithstanding what we understood to be your representation to us last week that we would
hear back from you regarding the status of the matters set forth below, we have not received either any
materials nor a report on the status of the requests set out in our earlier correspondence While we
would prefer not to have to resort to motion practice, we are concerned that your lack of response
might force our ha nd.

Additiona||y, having had a chance to fully review your prior production, we have concluded that
it is seriously deficient. The full extent of that deficiency is set out in the attached correspondence We
would like to set up a time to meet and confer regarding those deficiencies; please provide the times
you are available in the next week.

Regards,

Howa rd

 

From: Fischer, Howard

Sent: Wednesday, November 07, 2018 3:47 PM
To: Anthony DeMint (anthony@demintlaw.com)
Cc: E|lenbogen, Bennett

Subject: Our discussion earlier today

Anthony:
lt was a pleasure speaking with you earlier. | wanted to confirm several items.

First, the 30(b)(6) deposition of Randall Letcavage will be held at our Los Ange|es office, at 9:30
am PST on Thursday, December 6.

Second, with respect to our letter of October 30, 2018, you have advised us that you are in the
process of responding to the requests set forth therein. You have advised us that your current
understanding is that Premier does not and has not maintained a centralized document depository or
keep its emai|s on one centralized server. You have also advised us that you understand that Premier
emails were archived on individual machines. (Please advise us if that understanding changes.)
Consequently, your client is looking through various sources to obtain responses to our follow-ups from
|\/ls. Absher’s testimony. Furthermore, when we asked if you had looked to determine whether l\/ls.
Absher’s computer was still present in the office, you said you would check.

Third, we agreed that we would have a follow up call or emall next Tuesday, November 13, to
check the status of the above.

Case 8:18-cv-00813-C.]C-KES Document 72-10 Filed 12/31/18 Page 3 of 3 Page lD #:546

Fourth, we asked you if you Would agree that, to the extent the parties could not consensually
resolve discovery disputes going forward, rather than following the procedures set out in Loca| Rule 37
we resort instead to the procedures set out in ludge l\/lagistrate Scott’s individual Rules. Local Rule 37
can be found at:

 

The l\/lagistrate's abbreviated procedure can be found at:
' W W. _ - _

Regards,

Howard

Howard Fischer

Senior Trial Counsel

Securities & Exchange Commission
Brookfield Place, 200 Vesey Street
Room 17-216

New York, NY 10281.

Tel: (212) 336-0589

Ce|l: (917) 226-1943

Fa)<: (703) 813-9490
El§£b_€£li@$_§§.ggl

